Case 1:18-cv-00641-RJJ-RSK ECF No. 27, PageID.209 Filed 02/23/21 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


LEON ALMOND

               Plaintiff,
                                                             CASE No. 1:18-cv-641
v.
                                                             HON. ROBERT J. JONKER
S. CLINE, et al.,

               Defendants.

_______________________________/

                                             ORDER

                                       INTRODUCTION

       This is a prisoner civil rights lawsuit. On February 14, 2020, Magistrate Judge Kent filed

a Report and Recommendation that recommended the Court grant Defendants Cline and Knack’s

motion for summary judgment. (ECF No. 17).1 Objections were due within 14 days after service

of the report. The Magistrate Judge later denied Plaintiff an extension of time within which to file

objections. Objections were therefore due no later than March 6, 2020. (ECF No. 19).            On

March 10, 2020, with no objections having been filed, the Court entered an Order and Judgment

approving and adopting the Report and Recommendation. (ECF Nos. 20, 21).

       On March 12, 2020, the Clerk of Court docketed an Objection to the Report and

Recommendation. (ECF No. 22). The Objection was signed on March 6, 2020, and was

postmarked on March 10. (Id.). On March 23, 2020, Plaintiff filed a motion to reconsider the




1
  All other Defendants were dismissed by a screening order conducted under 28 U.S.C.
§ 1915(e)(2). (ECF Nos. 4, 5).
Case 1:18-cv-00641-RJJ-RSK ECF No. 27, PageID.210 Filed 02/23/21 Page 2 of 7




Court’s Order adopting the Report and Recommendation. (ECF No. 25). Plaintiff asks the Court

to consider his objections which he says are timely under the prison mailbox rule. (Id.).

                    PLAINTIFF’S MOTION FOR RECONSIDERATION

        Under the prison mailbox rule, a pro se prisoner plaintiff’s motion is usually considered as

filed at the time he or she “delivered it to the prison authorities for forwarding to the court clerk.”

Houston v. Lack, 487 U.S. 266, 276 (1988). Plaintiff’s motion for reconsideration correctly

analyzes the timing issue and submits documentation that demonstrates he complied with the

prison mailbox rule for the timely filing of objections. Applying the prison mailbox rule, the Court

considers Plaintiff’s Objections as filed on March 6, 2020. They are, therefore, timely filed. For

this reason the Court grants Plaintiff’s motion for reconsideration to the extent it seeks

consideration of his Objections; vacates the March 10, 2020 Order adopting the Report and

Recommendation; and proceeds to review Plaintiff’s objections.2 But based on a de novo review

of the record, the Court finds no merit in Plaintiff’s objections, and so the Court affirms its previous

order adopting the Magistrate Judge’s recommended disposition.

               PLAINTIFF’S OBJECTIONS FAIL ON A DE NOVO REVIEW

        The Court has reviewed Magistrate Judge Kent’s Report and Recommendation in this

matter (ECF No. 17) and Plaintiff’s Objection to the Report and Recommendation (ECF No. 22).

Under the Federal Rules of Civil Procedure, where, as here, a party has objected to portions of a

Report and Recommendation, “[t]he district judge . . . has a duty to reject the magistrate judge’s

recommendation unless, on de novo reconsideration, he or she finds it justified.” 12 WRIGHT,




2
  Because Plaintiff has filed Objections, which the Court is now considering as timely filed,
Plaintiff’s objection to the Magistrate’s order denying an extension of time to object (ECF No. 24)
is dismissed as moot.
                                                   2
Case 1:18-cv-00641-RJJ-RSK ECF No. 27, PageID.211 Filed 02/23/21 Page 3 of 7




MILLER, & MARCUS, FEDERAL PRACTICE            AND     PROCEDURE § 3070.2, at 381 (2d ed. 1997).

Specifically, the Rules provide that:

               [t]he district judge must determine de novo any part of the
               magistrate judge’s disposition that has been properly objected to.
               The district judge may accept, reject, or modify the recommended
               disposition; receive further evidence; or return the matter to the
               magistrate judge with instructions.

FED R. CIV. P. 72(b)(3). De novo review in these circumstances requires at least a review of the

evidence before the Magistrate Judge. Hill v. Duriron Co., 656 F.2d 1208, 1215 (6th Cir. 1981).

The Court has reviewed de novo the claims and evidence presented to the Magistrate Judge; the

Report and Recommendation itself; and Plaintiff’s Objections. After its review, the Court finds

that Magistrate Judge Kent’s Report and Recommendation is factually sound and legally correct.

       Plaintiff’s Objection raises several arguments, none of which disturb the Magistrate

Judge’s analysis. He claims, first of all, that the Magistrate Judge erred in considering Defendants’

motion for summary judgment in the first place since, as the Magistrate Judge himself observed,

the motion for summary judgment did not comply with this District’s local rules. W.D. Mich.

LCivR.7.1(a) requires a moving party to separately file a supporting brief. In this case, however,

Defendants filed a single motion and brief. The Court finds that the Magistrate Judge did not err

in considering the motion and failing to impose any type of sanction based upon Defendants’

technical violation of the local rules. The motion complied with the local rules in all other respects,

and clearly set out the contested legal issues. Plaintiff himself did not quibble with the issue in his

brief in response (ECF No. 12) and he appears to have raised the issue only after the Magistrate

Judge identified it in the Report and Recommendation. On this record, the Court sees no reason

to reject the Report and Recommendation.




                                                  3
Case 1:18-cv-00641-RJJ-RSK ECF No. 27, PageID.212 Filed 02/23/21 Page 4 of 7




       In the main, Plaintiff objects to the Magistrate Judge’s conclusion that Defendants are

entitled to summary judgment on Plaintiff’s claim that he had a First Amendment right to request

reclassification, and that his refusal to be reclassified for a new work assignment was protected

conduct. As the Magistrate Judge observed, courts in this district have considered, and rejected,

similar arguments. See Vanzant v. Oja, No. 2:10-cv-71, 2010 WL 4553655 (W.D. Mich. Nov. 3,

2010) (Bell, J.) (“Plaintiff was placed on unemployable status because he refused a work

assignment. Such an action does not constitute protected conduct. Therefore Plaintiff’s retaliation

claim is properly dismissed.”).

       The reasoning in Vanzant would appear to preclude Plaintiff from proceeding on his

retaliation claim. But Plaintiff contends his case is different because he lost his job in food services

based on an assertion that was not true; namely, that he had not stolen food while on the job. And

for this reason he claims that the Magistrate’s Report and Recommendation is factually wrong.

But this is not what the Magistrate Judge found. Instead, the Magistrate Judge stated that Plaintiff

was “charged with a Class II misconduct for theft of food, was not permitted to work after the

charge, was found guilty of a different Class III misconduct related to the food, and then refused

to be re-classified for a new work assignment.” (ECF No. 17, PageID.165). This is an accurate

summary of the undisputed materials of record, including those records submitted by Plaintiff.3

Plaintiff was charged with a Class II misconduct for theft of food. (ECF No. 12-1, PageID.104).

He was found guilty of a different Class III offense, namely possession of contraband. (Id. at

PageID.105). And Plaintiff refused to be reclassified. (Compl. ¶ 27, ECF No. 1, PageID.5).




3
  Plaintiff argues the Magistrate Judge failed to mention his affidavit. But there is no requirement
that a Magistrate Judge expressly discuss all matters of record. Plaintiff’s affidavit, furthermore,
does not quibble with the factual record and contains only conclusory assertions regarding the
Defendants’ motion. (See generally ECF No. 13).
                                                   4
Case 1:18-cv-00641-RJJ-RSK ECF No. 27, PageID.213 Filed 02/23/21 Page 5 of 7




        Plaintiff objects that under prison policy, Defendants had no authority to reclassify him

because he could only be reclassified if he agreed to. In its screening opinion, the Court indicated

that it would be difficult for Plaintiff to support this claim:

                [T]he whole premise of Plaintiff’s reclassification retaliation theory
                rests on the premise that Defendants had no power to reclassify him
                unless he asked for it. But here MDOC policy, on its face, allows
                for reclassification when a prisoner lost an earlier job classification
                because of “behavior related to that assignment.” Regardless of
                whether Plaintiff’s misconduct was Class II or Class III, it involved
                a food service onion and was, therefore, “related to” the
                classification. Moreover, the classification policy does not by its
                own terms, or by constitutional principles of due process, limit the
                MDOC’s ability to reclassify for other reasons. By allowing a
                prisoner to turn his misreading of the classification policy into the
                basis of a retaliation claim, the Court risks undermining the
                MDOC’s ability to manage prisoner classification. And that is
                inconsistent with a prisoner’s status of such.

(ECF No. 4, PageID.36).

        The misconduct report documents Plaintiff’s contention that the onion he possessed—and

which supplied the basis for the misconduct ticket—came from the facility’s garden, not from food

services. (ECF No. 12-1, PageID.105). Adopting this contention for purposes of Rule 56 review,

and assuming that the possession of a garden vegetable would not be “related to” Plaintiff’s food

service assignment, the Court nevertheless agrees with the Magistrate Judge’s observation that it

is “clear from the balance of the Policy Directive that it is the MDOC, not the prisoner, who

controls the reclassification process.” (ECF No. 17, PageID.174). This is bolstered by the

language of the policy directive itself, MDOC Policy Directive 05.01.100 ¶K (eff. Oct. 1, 2017)

that states “[a] prisoner may be reclassified for any number of reasons.” This broad discretion is

in line with the policies and rationale justifying MDOC’s ability to manage prisoner classification

Plaintiff may not have been found guilty of the Class II misconduct, but he was still found guilty

of a Class III misconduct related to the same underlying events.

                                                   5
Case 1:18-cv-00641-RJJ-RSK ECF No. 27, PageID.214 Filed 02/23/21 Page 6 of 7




       For all these reasons, the Court agrees on de novo review with the Magistrate Judge’s

conclusion that Plaintiff’s retaliation claim fails. And because Plaintiff cannot establish his civil

rights were violated, his claim that Defendants conspired to retaliate against him fails too. See Ash

v. Boone County, Kentucky, No. CIV.A 09-190-DLB, 2011 WL 4431820, at *6 n.6 (E.D. Ky.

Sept. 22, 2011).   Accordingly, the Court agrees with the Magistrate Judge that Defendants are

entitled to summary judgment and that this case should be dismissed.4

                                         CONCLUSION

       The Court can certainly understand why Plaintiff would be upset to lose a job in food

service when the charge of theft of an item was later reduced to that of possession of contraband

if, as he says, the contraband was unconnected to his work assignment. But Plaintiff nevertheless

was found guilty on a misconduct ticket and MDOC policy gives corrections officers wide latitude

in governing work assignments. Plaintiff’s failure to participate in the reclassification process,

furthermore, was not protected conduct. Defendants are, therefore, entitled to summary judgment.

       ACCORDINGLY, IT IS ORDERED:

       1. The Court’s March 10, 2020 Order (ECF No. 20) is VACATED.

       2. Plaintiff’s Objection to the Magistrate’s Order Denying Extension (ECF No. 24) is

           DISMISSED AS MOOT.

       3. Plaintiff’s Motion for Reconsideration (ECF No. 25) is GRANTED to the extent

           specified in this Order.




4
  The Court also agrees with the Magistrate Judge that Defendants are entitled to summary
judgment based on qualified immunity, a recommendation that Plaintiff does not touch on in his
objections. The Court agrees because it was not clearly established that a “right to refuse” to
participate in the reclassification process is protected conduct.

                                                 6
Case 1:18-cv-00641-RJJ-RSK ECF No. 27, PageID.215 Filed 02/23/21 Page 7 of 7




         4. The Report and Recommendation of the Magistrate Judge (ECF No. 17) is

            APPROVED and ADOPTED as the Opinion of the Court following a de novo review.

         5. This action is terminated. An amended judgment shall enter.




Dated:      February 23, 2021               /s/ Robert J. Jonker
                                            ROBERT J. JONKER
                                            CHIEF UNITED STATES DISTRICT JUDGE




                                               7
